t c memo united_states tax_court camille d sands et al petitioners v commissioner of internal revenue respondent docket nos filed date thomas j mitchell for petitioners patrick j murphy pro_se in docket no pamela s wilson and elizabeth a maresca for respondent memorandum opinion clapp judge respondent determined the following deficiencies additions to tax and accuracy-related_penalties in petitioners' federal income taxes cases of the following petitioners are consolidated herewith kenneth and maria heller docket no and patrick j murphy docket no camille d sands - docket no additions to tax sec sec sec sec sec year deficiency a a a a a b dollar_figure dollar_figure -- -- dollar_figure big_number -- -- big_number big_number -- -- dollar_figure big_number __________________ fifty percent of the interest due on the portion of the underpayment attributable to negligence kenneth and maria heller - docket no accuracy-related_penalty year deficiency sec_6662 dollar_figure dollar_figure patrick j murphy - docket no accuracy-related_penalty year deficiency sec_6662 dollar_figure dollar_figure respondent also determined that petitioners are liable for increased interest pursuant to sec_6621 formerly d for each of the taxable years in issue sec_6621 was redesignated as sec_6621 by sec c a of the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 and repealed by sec b of the omnibus budget reconciliation act of obra publaw_101_239 103_stat_2106 effective for tax returns due after date obra sec d 103_stat_2400 for convenience we continued the issues for decision are whether petitioner sands is entitled to deductions related to lone star associates lone star a partnership we hold that she is to the extent stated herein whether pursuant to the doctrines of res_judicata or collateral_estoppel respondent must offer petitioner sands a settlement for the taxable years and analogous to the settlement between petitioner murphy and respondent for the taxable years and we hold that respondent is not required to offer sands the settlement whether lone star received dollar_figure from electro in cancellation of a lease we hold that it did not whether lone star recognized income when it was released from a debt obligation we hold that it did whether in petitioner murphy owned a percent interest or a 50-percent interest in lone star we hold that murphy owned a 53-percent interest in lone star in whether petitioners are liable for increased interest under sec_6621 we hold that they are not whether petitioner sands is liable for additions to tax for negligence under sec_6653 and for the taxable continued refer to this section as sec_6621 the annual rate of interest under sec_6621 for interest accruing after date equal sec_120 percent of the interest payable under sec_6601 with respect to any substantial_underpayment attributable to tax- motivated transactions years and and under sec_6653 and b for the taxable_year we hold that she is not whether petitioner sands is liable for an addition_to_tax under sec_6661 for a substantial_understatement of tax for each of the taxable years and we hold that she is whether petitioners heller and murphy are liable for an accuracy-related_penalty for a substantial_understatement_of_income_tax under sec_6662 for the taxable_year we hold that they are all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated we have combined our findings_of_fact and opinion some of the facts are stipulated and are so found we incorporate by reference the stipulation of facts and attached exhibits at the time the petitions were filed kenneth and maria heller and camille d sands sands resided in new york new york and patrick j murphy murphy resided in brooklyn new york murphy an attorney was the only witness at trial these cases relate to lone star in which sands kenneth heller heller and murphy were each general partners respondent determined deficiencies as to sands for the taxable years and on the theory that the deductions taken by lone star should be disallowed respondent determined deficiencies as to heller and murphy for the taxable_year on the theory that lone star recognized income when it was released from a debt obligation a background in murphy represented micro-bio ireland ltd micro- bio a corporation formed under the laws of ireland in the acquisition of a chlor-alkali system a system which produces chlorine murphy traveled to arizona with micro-bio executives to see a chlor-alkali system in use micro-bio executives liked what they saw and decided to purchase a chlor-alkali system from eltech ltd eltech the manufacturer of the chlor-alkali system on date micro-bio entered into a letter agreement with eltech in which micro-bio agreed to purchase the chlor- alkali system the relevant terms of the letter agreement include the following a lease period of years with interest calculated on the complete contract amount from the shipment date of the equipment payments were to commence days after plant startup and were to continue for consecutive months the equipment passed to micro-bio after the 5-year lease period the equipment remained the property of eltech at all times throughout the 5-year lease period micro-bio had the option to obtain a third-party lease or financing subject_to eltech's approval micro-bio would insure the equipment and micro-bio would pay a fee for any technical assistance provided by eltech during the lease period no purchase_price was set forth in the letter agreement but the parties agree that the purchase_price due eltech from micro- bio for the chlor-alkali system was dollar_figure the letter agreement purports to be a lease between eltech and micro-bio however we find that the terms of the transaction constitute a sale in which eltech retained a security_interest see generally 12_tc_446 the letter agreement provided that the conditions set forth therein together with eltech's other required lease conditions shall be formalized in a lease document entered into between eltech and micro-bio no such lease document has been made part of the record based on murphy's description of the transactions and from other documents that incorporate by reference the date agreement we find that eltech and micro-bio did enter into an agreement in date date agreement in which micro-bio agreed to purchase the chlor-alkali system from eltech for a purchase_price of dollar_figure eltech financed the purchase with a nonrecourse debt of dollar_figure the record does not state whether the debt was recourse or nonrecourse we find for purposes of this opinion that the debt was nonrecourse since there apparently was no attempt by eltech to recover from lone star or the general partners personally after lone star assumed micro-bio's obligations to eltech as noted infra a principal payment of dollar_figure was due in the first year and principal payments of dollar_figure were due in each of year sec_2 through no evidence shows the interest due on the unpaid principal balance micro-bio never completed the purchase micro-bio preferred to lease the chlor-alkali system rather than purchase it murphy saw this as an opportunity and he formed lone star a general_partnership to purchase the chlor-alkali system from eltech and then lease the system to electro systems electro a subsidiary of micro-bio sands heller murphy and two other individuals not involved in these cases miller and wiener were partners in lone star murphy managed lone star and lone star intended to profit from the venture each partner's_distributive_share of income gain loss deduction or credit was made in accordance with the partner's_interest_in_the_partnership on date micro-bio and lone star entered into an agreement micro-bio lone star agreement whereby micro-bio sold to lone star the contract rights to acquire the chlor-alkali system from eltech pursuant to the date agreement lone star paid micro-bio dollar_figure for micro-bio's contract rights and lone star assumed micro-bio's obligations to eltech the micro-bio lone star agreement also provided that micro- bio would lease the chlor-alkali system from lone star for years micro-bio lone star lease agreement payments under the micro-bio lone star lease agreement consisted of dollar_figure for year and dollar_figure in each of year sec_2 through plus a further payment by micro-bio to lone star of dollar_figure per annum over the 5-year period at the end of the 5-year lease period micro-bio could purchase the chlor-alkali system from lone star for dollar_figure or micro-bio could lease the system for the next succeeding years for dollar_figure per annum lone star entered into a lease agreement with miro-bio's subsidiary electro lone star-electro lease in which lone star agreed to lease the chlor-alkali system to electro the loan star-electro lease is not dated the lone star-electro lease provided for monthly payments of dollar_figure for the first months and dollar_figure for the following months for total payments of dollar_figure around date electro installed and put into service the chlor-alkali system problems plagued electro's operation of the chlor-alkali system and it never operated properly in electro stopped making rental payments to lone star under the lone star-electro lease and in turn lone star stopped making payments to eltech lone star depreciated the chlor-alkali system in the taxable years and and passed the depreciation_deductions through to its partners the poor operation of the chlor-alkali system led to disputes between lone star eltech micro-bio and electro these disputes were settled in under the terms of the settlement eltech forgave and canceled payment of the dollar_figure balance due from lone star at the time of the settlement lone star's adjusted_basis in the chlor-alkali system was dollar_figure dollar_figure cost_basis less dollar_figure of depreciation_deductions at the direction of eltech lone star as beneficial_owner transferred full ownership of the chlor-alkali system to electro and agreed to relieve electro of all obligations under the lone star-electro lease electro agreed to pay lone star some amount which was determined by respondent to be dollar_figure but electro never fulfilled that obligation b petitioner sands respondent argues that sands deducted amounts in excess of her distributive shares of the partnership items sands owned a 5-percent 7-percent and 5-percent partnership_interest in lone star during the taxable years and respectively and her distributive_share of the partnership items for each taxable_year is limited accordingly depreciation_deductions respondent argues that sands is not entitled to depreciation_deductions because the chlor-alkali system was never placed_in_service electro installed and operated the chlor-alkali system in and we find that the system was placed_in_service at that time we recognize that problems plagued the system's operation but those problems were not so severe as to prevent the system from being placed_in_service respondent argues that we should disregard lone star's dollar_figure cost_basis in the system because there were no arm's- length negotiations over the purchase_price to support this argument respondent notes that murphy served as legal counsel for micro-bio when micro-bio acquired the chlor-alkali system technology from eltech there is no evidence that murphy influenced the terms of the transaction between micro-bio and eltech before lone star agreed to purchase the chlor-alkali system from eltech murphy reviewed financial projections prepared by micro-bio after reviewing the information at his disposal murphy concluded that the purchase of the chlor-alkali system was a sound investment while the matter is not free from doubt we find that lone star acquired the chlor-alkali system in an arm's-length_transaction sands is entitled to her share of the lone star depreciation deduction in each of the taxable years and based on the foregoing facts interest deductions and other deductions lone star reported interest_expenses of dollar_figure and dollar_figure for taxable years and respectively lone star reported other deductions of dollar_figure and dollar_figure for taxable years and respectively sands deducted her proportionate shares of these items and respondent disallowed these deductions sands offered no evidence to substantiate that lone star paid the amounts in dispute sands submitted a payment notice addressed to her showing interest due on a loan in which she was the borrower petitioners submitted two other statements showing interest_paid on a loan to kips bay associates an entity that murphy described as an investment of his there is no evidence that the interest amounts shown on the loan statements were lone star's obligations or that lone star paid those amounts there is no evidence that lone star paid the other deductions during the years in issue we sustain respondent's determination as to these items application of res_judicata or collateral_estoppel sands argues that the terms of two settlements entered into between murphy and respondent should apply to her as well sands argues that the doctrines of collateral_estoppel and res_judicata bind respondent to this result we do not agree sands rests her argument on two cases filed by murphy which involved murphy's taxable years and murphy v commissioner docket no and murphy v commissioner docket no docket nos and those cases involved murphy's deductions associated with lone star those cases were never tried and sands was not a party in either case murphy and respondent settled those cases and agreed that no deficiencies in income taxes were due and that no addition_to_tax under sec_6651 was due for each of murphy's taxable years and this court entered a stipulated decision in each case collateral_estoppel and res_judicata protect litigants from the burden of relitigating an identical issue and promote judicial economy by preventing redundant litigation under the doctrine_of collateral_estoppel or issue preclusion the judgment in a prior lawsuit precludes in the second cause of action litigation of issues actually litigated and necessary to the outcome of the first action 439_us_322 the doctrine_of res_judicata or claim preclusion precludes a party to a suit and its privies from again litigating a cause of action in which a court of competent jurisdiction has entered a final judgment on the merits 91_tc_273 for res_judicata to apply the party invoking the doctrine must show the cause of action in the prior case is the same cause of action as in the instant case petitioner qualifies as a party or a privy of a party in the prior case and there was a final judgment on the merits in the prior case 333_us_591 98_tc_383 we have not decided the correctness of respondent's determinations for murphy's taxable years and this court held no trial received no evidence and made no finding of fact murphy and respondent disposed of docket nos and through settlement the stipulated decisions in docket nos and were only a pro forma acceptance of an agreement between murphy and respondent see 345_us_502 the stipulated decisions do not indicate the reason for the settlement moreover litigants generally arrive at settlement by mutual give and take petitioner sands and respondent are litigating the issues of this case for the first time furthermore a partner solely by reason of the partnership relationship generally is not privy with the other partners since one partner's interest is not derived from another partner but is an independent interest 22_tc_995 it is sands' tax_liabilities not murphy's that are being asserted against her the doctrines of collateral_estoppel and res_judicata are inapplicable here c petitioners murphy and heller lone star's income in taxable_year from the settlement with electro respondent determined that lone star received dollar_figure of taxable_income from electro in to support this determination respondent relies on the following lone star's settlement agreement with electro a handwritten worksheet attached to lone star's u s partnership return of income form_1065 for the taxable_year and a letter dated date from murphy to internal_revenue_service agent ronald sherman sherman in the settlement agreement between lone star and electro electro agreed to pay lone star the sum of dollar_figure murphy signed an affidavit dated date affidavit when he settled docket nos and with respondent in the affidavit murphy stated the settlement provided that electro would make a payment of dollar_figure to lone star and lone star would relieve electro of all obligations under the lease murphy testified that lone star did not receive payment from eltech pursuant to the settlement lone star's form_1065 for the taxable_year dated date includes one income item under other income in the amount of dollar_figure a handwritten worksheet is attached to the form_1065 with the following notations lone star sale of rights receipts - cash forgiven - debt dollar_figure big_number less rights released dollar_figure big_number big_number dollar_figure big_number loss interest murphy testified that he inadvertently attached the worksheet to lone star's form_1065 he testified that he prepared several worksheets and this one related to the possibility of discounting for dollar_figure electro's obligation to pay lone star dollar_figure lone star pursued none of these alternatives in a letter to sherman dated date murphy stated please be advised that lone star's form_1065 will reflect receipt of dollar_figure received as income in partial settlement of its claims we find that lone star did not receive dollar_figure from electro in the items highlighted by respondent indicate that murphy may have intended to collect a payment from electro pursuant to the settlement agreement but we find that no such payment occurred in lone star's disposition of the chlor-alkali system petitioners concede that eltech forgave the debt in the amount of dollar_figure due from lone star petitioners argue that this amount does not constitute income in because the debt was forgiven in and the debt reduction qualifies as a price reduction pursuant to sec_108 petitioners' contention that the discharge_of_indebtedness occurred in directly contradicts murphy's affidavit which provides that in electro micro-bio and eltech settled all their disputes arising from lone star's purchase of the chlor- alkali system the affidavit provides that eltech relieved lone star of its obligation to pay dollar_figure we sustain respondent's determination that the discharge_of_indebtedness in the amount of dollar_figure occurred in we further conclude that the discharge of debt by eltech and lone star's release of its ownership in the chlor-alkali system constitutes a sale_or_exchange see 737_f2d_479 5th cir affg tcmemo_1982_675 88_tc_984 73_tc_15 we reach this conclusion for several reasons first eltech's discharge of the debt and lone star's release of ownership in the chlor-alkali system were part of one settlement second we find that as part of the settlement eltech directed lone star to transfer ownership of the chlor-alkali system to electro rather than have those rights transferred back to eltech third we find incredible the contention that eltech forgave over dollar_figure million in debt owed by lone star while at the same time letting lone star retain some ownership rights in the chlor-alkali system and then in a separate and distinct transaction lone star transferred its ownership rights in the chlor-alkali system to electro we find that eltech's discharge of the debt and lone star's transfer of its ownership rights were part of a single transaction lone star must recognize as gain the excess of the amount of debt forgiven over the adjusted_basis of the chlor-alkali system sec_61 sec_1001 sec_1_1001-2 income_tax regs lone star's partners must take into account their distributive shares of such gain sec_702 as for petitioners' argument under sec_108 that section is not applicable to gains derived from dealings in property gershkowitz v commissioner supra murphy's percentage ownership of lone star in lone star's schedules k-1 partner's share of income credits deductions etc k-1 attached to the forms show the following partners and ownership percentages in lone star sands -- heller murphy dollar_figure miller -- wiener dollar_figure dollar_figure -- total dollar_figure lone star's form_1065 indicates that lone star consisted of five partners and that the partnership had no activity in there are no k-1's attached to lone star's form_1065 if there was a form_1065 it is not part of the record murphy argues that he did not own percent of lone star in and that amounts received by lone star in should be allocated to all five partners according to the ownership percentages we agree by lone star was settling its disputes with eltech electro and or micro-bio we find that the ownership interests for the taxable_year are the same as the ownership interests shown on lone star's form_1065 murphy intended the k-1's to reflect that he and heller were the only partners with any active involvement in lone star during and their involvement stemmed from the ongoing dispute with respondent murphy's filing of an erroneous k-1 in does not alter the ownership interests in lone star d increased interest additions to tax and penalty increased interest pursuant to sec_6621 respondent determined that petitioners are liable for increased interest under sec_6621 with respect to the underpayments for sands' taxable years and and for heller's and murphy's taxable_year sec_6621 provides for an increase in the interest rate to percent of the statutory rate on the underpayments of tax if a substantial_understatement is due to a tax-motivated transaction respondent argues that the underpayments are due to a tax-motivated transaction because lone star's purchase of the chlor-alkali system was not a transaction entered into for profit see 90_tc_656 as for heller and murphy the increased rate of interest under sec_6621 is inapplicable sec_6621 was repealed by sec b of the omnibus budget reconciliation act of obra publaw_101_239 103_stat_2106 effective for tax returns due after date obra sec d 103_stat_2400 murphy's tax_return and heller's tax_return for the taxable_year were due after that date sec_6072 as for sands murphy served as legal counsel for micro-bio when micro-bio executives traveled to arizona to see one of eltech's chlor-alkali systems in operation before lone star agreed to purchase the chlor-alkali system from eltech murphy reviewed financial projections prepared by micro-bio based on this information murphy concluded that the purchase of the chlor-alkali system was a sound investment for lone star technical problems after installation sapped the chlor-alkali system of its profit potential we find sec_6621 inapplicable under these circumstances additions to tax for negligence respondent determined that sands is liable for additions to tax for negligence under sec_6653 and for the taxable years and and sec_6653 and b for the taxable_year sec_6653 imposes an addition_to_tax equal to percent of the underpayment_of_tax if any part of the underpayment is due to negligence or intentional disregard of rules or regulations sec_6653 imposes an addition_to_tax equal to percent of the interest payable on the portion of the underpayment that is attributable to negligence for sec_6653 imposes an addition_to_tax equal to percent of the underpayment if any part of the underpayment is attributable to negligence and sec_6653 imposes an addition_to_tax equal to percent of the interest payable on the portion of the underpayment that is attributable to negligence negligence is defined as the lack of due care or the failure to do what a prudent person would do under the circumstances marcello v commissioner 380_f2d_499 5th cir affg in part and remanding in part 43_tc_168 85_tc_934 sands must establish that the negligence additions to tax do not apply 58_tc_757 sands' underpayments stem from her inability to substantiate lone star's expenses failing to keep or produce adequate books_and_records as required by sec_6001 may be justification for imposing the negligence additions to tax 56_tc_248 zafiratos v commissioner tcmemo_1992_135 affd without published opinion 993_f2d_880 3d cir we find that sands is not liable for additions to tax for negligence for the taxable years or sands played a minimal role in lone star's activities she relied on murphy to manage lone star and to keep adequate_records to substantiate lone star's expenses sands had no control_over these matters see 91_tc_686 affd 893_f2d_656 4th cir substantial_understatement addition_to_tax and accuracy- related penalty respondent determined an addition_to_tax under sec_6661 against sands for each of the taxable years and sec_6661 imposes an addition_to_tax equal to percent of the amount of any underpayment attributable to a substantial_understatement_of_income_tax 90_tc_498 an understatement exists where the amount of tax shown on the taxpayer's return is less than the amount required to be shown on the return sec_6661 in the case of individuals an understatement is substantial if it exceeds the greater of dollar_figure or percent of the tax required to be shown sec_6661 the amount of the understatement may be reduced under sec_6661 for amounts adequately disclosed or supported by substantial_authority respondent's determination of the addition_to_tax is presumed correct and petitioner must prove otherwise rule a hall v commissioner 729_f2d_632 9th cir affg tcmemo_1982_337 bixby v commissioner supra pincite- respondent determined that petitioners heller and murphy are liable for an accuracy-related_penalty for a substantial_understatement_of_income_tax under sec_6662 for the entire underpayments for their taxable_year sec_6662 imposes a penalty equal to percent of the portion of the underpayment that is attributable to a substantial_understatement_of_income_tax petitioners argue that substantial_authority supports their respective positions substantial_authority exists for the tax treatment of an item only if the weight of the authorities supporting the treatment is substantial in relation to the weight of the authorities supporting contrary positions 942_f2d_444 7th cir affg 94_tc_96 101_tc_225 affd 64_f3d_1406 9th cir sec_1 b income_tax regs in light of our discussion above we conclude that the authorities relied on by petitioners did not constitute substantial_authority accordingly if recomputation of petitioners' tax_liabilities reflects a substantial_understatement petitioner sands is liable for the addition_to_tax and petitioners heller and murphy are liable for the penalty to reflect the foregoing decisions will be entered under rule
